Schedule 1 to Exhibit D 3/30/13 INVESTOR PLAN SERVICES FEE SCHEDULE Item Amount Note Paid By 1 Plan Set Up Fee $2,500 Per Fund Company Fulfillment Processing $5.50 Per request Company Reinvestment Trading Fee $.05 Per share Participant Purchase of Additional Shares By check By Electronic Transfer Trading Fee $5.00 $2.00 $.05 Per investment Per investment Per share Participant Sale of Shares 2 Trading Fee $5.00 $.05 Per share Participant Safekeeping No Charge Duplicate Statement – Prior Year No Charge Insufficient Funds or Rejected Automatic Debit $35.00 Per check or debit Participant Other services including (but not limited to): Certificate Issuance Transfer of Shares Per Stock Transfer Agency Contract Company Out of Pocket Expenses including (but not limited to): Forms/Brochures, Postage, 800 Number, etc. As incurred Company Notes Note 1 Fees could be: “P”, Participant Paid or “C”, Company Paid Note 2 Including sales of fractional shares upon termination from plan.
